Case 4:19-cv-11093-TSH Document 118 Filed 07/29/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

PAUL JONES,
Plaintiff
Vv.

MONTACHUSETT REGIONAL TRANSIT
AUTHORITY, et al.,

Defendants

 

 

DOCKET NO. 4:19cv-11093-TSH

DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

 

Defendants, Montachusett Regional Transit Authority (“MART”), and Rebecca Badgley,

Donna Landry, Bonnie Mahoney, Karen Cordio, Joanne Norris, Stephanie Richards, Tamara

Shumovskaya, Jessica Torres, Amanda Kukta, Robert Monk, Michelle Moyo, Ivan Roman, and

Crystal Geisert (collectively “Individual Defendants”) (when inclusive of MART, collectively

“Defendants’’) hereby file this motion for summary judgment on the limited issue of whether

Plaintiff, Paul Jones (“Plaintiff or “Jones’’) was an employee of MART or an independent

contractor pursuant to the Court’s Order dated April 28, 2021. Because the undisputed material

facts show that MART is not Plaintiff's employer, Defendants seeks judgment in their favor on

all of the remaining claims contained in Plaintiff's Second Amended Complaint.

In further support of this Motion, Defendants rely upon the memorandum of law filed

herewith.
Case 4:19-cv-11093-TSH Document 118 Filed 07/29/21 Page 2 of 2

Dated: July 29, 2021
773834/MART/0006

DEFENDANTS,

MONTACHUSETT REGIONAL TRANSIT
AUTHORITY, REBECCA BADGLEY, DONNA
LANDRY, BONNIE MAHONEY, KAREN
CORDIO, JOANNE NORRIS, STEPHANIE
RICHARDS, TAMARA SHUMOVSKAYA,
JESSICA TORRES, AMANDA KUKTA,
ROBERT MONK, MICHELLE MOYO, IVAN
ROMAN, and CRYSTAL GEISERT

By their attorneys,

/s/ Deborah |. Ecker

Mark R. Reich (BBO# 553212)
Deborah I. Ecker (BBO# 554623)
KP Law, P.C.

101 Arch Street, 12th Floor
Boston, MA 02110-1109

(617) 556-0007
mreich@k-plaw.com
decker@k-plaw.com

CERTIFICATE OF SERVICE

I, Deborah I. Ecker certify that the above document will be served by first-class mail

upon any party or counsel of record who is not a registered participant of the Court's ECF

system, upon notification by the Court of those individuals who will not be served electronically.

Date: July 29, 2021

/s/ Deborah |. Ecker
